Exhibit (10) (ap) MET-PRO CORPORATION STANDARD FORM FOR THE EMPLOYEE NON-QUALIFIED STOCK OPTION AGREEMENT EMPLOYEE NON-QUALIFIED STOCK OPTION AGREEMENT made as of the 3rd day of December, 2008, between MET-PRO CORPORATION, a Pennsylvania corporation (the “Company”), and , an employee of the Company (“Optionee”). Pursuant to and under the terms of the Met-Pro Corporation 2005 Equity Incentive Plan (the “Plan”), the Company hereby grants the Optionee the option to acquire Common Shares, par value $.10 per share, of the Company on the following terms and conditions: 1.
